Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 10/13/2020 in which claims 01-52 are pending ready for examination.

Allowable Subject Matter
Claims 01-52 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a metrology system comprising: an imaging sub-system configured to image a metrology target buried in a sample on a detector based on light collected from an objective lens, wherein the sample is formed from a first substrate and a second substrate bonded to the first substrate at an interface, the sample further including the metrology target located at the interface, wherein the metrology target includes a first target structure on the first substrate and a second target structure on the second substrate; 
an illumination sub-system comprising: an illumination source: one or more illumination optics configured to illuminate the metrology target with illumination from the illumination source through the objective lens; 
an illumination field stop located at a field plane conjugate to the metrology target, wherein the illumination field stop includes a field-stop aperture, wherein at least one of a size or shape of the field-stop aperture is selected to provide that a projected size of the field-stop aperture on a measurement plane corresponding to the metrology target matches a field of view of the detector at the measurement plane; and 
an illumination pupil located at a pupil plane, wherein the illumination pupil includes a central obscuration in a center of the pupil plane, wherein at least one of a size or shape of the central obscuration is selected to provide oblique illumination of the metrology target with angles greater than a cutoff angle, wherein the cutoff angle is selected, based on at least one of a size of the field of view of the detector at the measurement plane, a thickness of the first substrate, or a thickness of the second substrate, to prevent reflections of the illumination from the illumination source off of at least one of a top surface or a bottom surface of the sample from reaching the detector; and
a controller communicatively coupled to the detector, wherein the controller includes one or more processors configured to execute program instructions causing the one or more processors to:
receive one or more images of the metrology target from the sample; and
generate one or more metrology measurements of the sample based on the one or more images.
As for claim 24, none of the prior arts alone or in combination discloses a metrology system comprising: 
an imaging sub-system configured to image a metrology target buried in a sample on a detector based on light collected from an objective lens, wherein the sample is formed from a first substrate and a second substrate bonded to the first substrate at an interface, the sample further including the metrology target located at the interface, wherein the metrology target includes a first target structure on the first substrate and a second target structure on the second substrate; 
a sample positioning sub-system including a translation stage to position the metrology target at a measurement plane of the detector; 
an illumination sub-system comprising: an illumination source: one or more illumination optics configured to illuminate the metrology target with illumination from the illumination source through the objective lens; and 
a pupil stop located at a pupil plane, wherein the pupil stop includes a central obscuration in a center of the pupil plane, wherein at least one of a size or shape of the central obscuration is selected to provide oblique illumination of the metrology target with angles greater than a cutoff angle, wherein the cutoff angle is selected, based on at least one of a size of a field of view of the detector at the measurement plane, a thickness of the first substrate, or a thickness of the second substrate, to prevent reflections of the illumination from the illumination source off of at least one of a top surface or a bottom surface of the sample from reaching the detector; and 
a controller communicatively coupled to the detector, wherein the controller includes one or more processors configured to execute program instructions causing the one or more processors to: receive one or more images of the metrology target from the sample; and 
generate one or more metrology measurements of the sample based on the one or more images.
As for claim 34, none of the prior arts alone or in combination discloses a metrology system comprising: an imaging sub-system configured to image a metrology target buried in a sample on a detector based on light collected from an objective lens, wherein the sample is formed from a first substrate and a second substrate bonded to the first substrate at an interface, the sample further including the metrology target located at the interface, wherein the metrology target includes a first target structure on the first substrate and a second target structure on the second substrate; 
a sample positioning sub-system including a translation stage to position the metrology target at a measurement plane of the detector; 
an illumination sub-system comprising: an illumination source: one or more illumination optics configured to illuminate the metrology target with illumination from the illumination source through the objective lens; and an illumination field stop located at a field plane conjugate to the metrology target, wherein the illumination field stop includes a field-stop aperture, wherein at least one of a size or shape of the field-stop aperture is selected to provide that a projected size of the field-stop aperture on the measurement plane corresponding to the metrology target matches a field of view of the detector at the measurement plane; and 
a controller communicatively coupled to the detector, wherein the controller includes one or more processors configured to execute program instructions causing the one or more processors to: receive one or more images of the metrology target from the sample; and 
generate one or more metrology measurements of the sample based on the one or more images.
As for claim 43, none of the prior arts alone or in combination discloses A metrology method comprising: illuminating a metrology target on a sample with an illumination sub-system, wherein the sample is formed from a first substrate and a second substrate bonded to the first substrate at an interface, the sample further including a metrology target located at the interface, wherein the metrology target includes a first target structure on the first substrate and a second target structure on the second substrate, wherein the illumination sub-system comprises: an illumination source: one or more illumination optics configured to illuminate the metrology target with illumination from the illumination source; 
an illumination field stop located at a field plane conjugate to the metrology target, wherein the illumination field stop includes a field-stop aperture, wherein at least one of a size or shape of the field-stop aperture is selected to provide that a projected size of the field-stop aperture on a measurement plane corresponding to the metrology target matches a field of view of an imaging detector at the measurement plane; and 
an illumination pupil located at a pupil plane, wherein the illumination pupil includes a central obscuration in a center of the pupil plane, wherein at least one of a size or shape of the central obscuration is selected to provide oblique illumination of the metrology target with angles greater than a cutoff angle, wherein the cutoff angle is selected based on at least a size of the field of view of the detector at the measurement plane, a thickness of the first substrate, or a thickness of the second substrate, to prevent reflections of the illumination from the illumination source off of at least one of a top surface or a bottom surface of the sample from reaching the detector; 
generating one or more images image of the metrology target on the imaging detector; and 
generating one or more metrology measurements of the sample based on the one or more images.
The closest prior art, Wang (US 2005/0099678 A1) discloses an infrared filter for an optical metrology tool includes a substrate having film stacks on opposing surfaces thereof. Wang does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1, 24, 34, and 43; such as:
 an illumination pupil located at a pupil plane, wherein the illumination pupil includes a central obscuration in a center of the pupil plane, wherein at least one of a size or shape of the central obscuration is selected to provide oblique illumination of the metrology target with angles greater than a cutoff angle, wherein the cutoff angle is selected based on at least a size of the field of view of the detector at the measurement plane, a thickness of the first substrate, or a thickness of the second substrate, to prevent reflections of the illumination from the illumination source off of at least one of a top surface or a bottom surface of the sample from reaching the detector. 
Therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 02-23, 25-33, and 44-52 are allowed due to their dependency of either claim 01, 24, 34, or 43.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886